Citation Nr: 1642371	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for impotence.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to August 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


REMAND

In the January 2013 substantive appeal regarding the claim to reopen service connection for right ear hearing loss, the Veteran indicated that he wanted a hearing before the Board at the RO.  In a February 2015 substantive appeal regarding the remaining issues on appeal, the Veteran noted that he wanted to testify at a videoconference hearing before the Board.  In a March 2015 statement, the Veteran stated "I am still requesting a video-teleconference to present my case."  The Veteran's representative's October 2016 informal hearing presentation noted that there continues to be a pending hearing request.

On review of the record, it does not appear that the Veteran has been scheduled for a hearing.  In light of the Veteran's several requests, and because the RO schedules videoconference hearings, remand is warranted to schedule the requested hearings.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the Montgomery, Alabama RO.  Notify the Veteran of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

